AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

$660,000 October 1, 2011

 

FOR VALUE RECEIVED, and intending to be legally bound hereby, GENERAL AUTOMOTIVE
COMPANY, a Nevada corporation with principal offices located at 5422 Carrier
Dr., Suite 309, Orlando, Florida 32819 (the “Maker”), promises to pay to the
order of DOUGLAS J. NAGEL (the “Payee”), the principal sum of Six Hundred Sixty
Thousand ($660,000) Dollars (the “Principal Amount”) together with interest
thereon at a rate per annum of nine (9%) percent (the “Interest Rate”)
calculated on the basis of a 365-day year, for the actual number of days elapsed
(the “Indebtedness.”)

 

The Indebtedness evidenced by this Amended and Restated Convertible Promissory
Note (the “Amended Note”) arises from obligations set forth in a prior
convertible promissory note made by Maker to the order of Payee dated August 18,
2010 (the “Prior Note”.) The indebtedness evidenced by the Prior Note was due
and payable in full by the Maker on August 18, 2011, and Maker, in order to
avoid default with respect to the Prior Note, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, has agreed to the
terms and conditions set forth in this Amended Note.

 

Interest accrued at the Interest Rate shall be paid in installments by the Maker
to the Payee on or before the 15th day of each month for interest accrued during
the preceding month. The entire Principal Amount, together with all remaining
interest thereon at the Interest Rate is due and payable in full on or before
August 12, 2012 (the “Maturity Date.”) The Indebtedness may be prepaid by Maker
at any time at Maker’s sole discretion subject to the Payee’s conversion rights
herein.

 

Commencing the date hereof, at any time prior to full payment of the
Indebtedness, Payee shall have the right to convert the Indebtedness, or any
portion thereof to shares of common stock of the Maker (the “Common Stock”) at
the price of Five ($0.05) Cents per share subject to adjustment from time to
time as follows (the “Conversion Price”):

 

(1)                 If the number of outstanding shares of Common Stock is
increased by a dividend of shares, or split-up, or by a stock split, or by any
other subdivision, then the Conversion Price shall be appropriately decreased so
that the number of shares of Common Stock issuable on conversion of this Amended
Note shall be increased in proportion to such increase of outstanding shares of
Common Stock.

(2)                 If the number of outstanding shares of Common Stock is
decreased by a combination of the outstanding shares or by a reverse stock
split, then following the record date of such combination, the Conversion Price
shall be appropriately increased so that the number of shares of Common Stock
issuable on conversion of this Amended Note shall be decreased in proportion to
such decrease in outstanding shares of Common Stock.

1

 

 

In order convert the Indebtedness or any portion thereof, Payee shall deliver to
Maker at its offices written notice of his intention to convert, which notice
shall set forth the amount of the Indebtedness to be converted (“Notice of
Conversion”). The Payee shall surrender this Amended Note at the offices of
Maker together with the Notice of Conversion. If the Payee elects to convert
only a portion of the Indebtedness, then the Maker shall deliver to the Payee a
new promissory note providing for the payment on the Maturity Date of all
Indebtedness remaining subsequent to the conversion. No fractional shares shall
be issued upon the conversion of this Note. In lieu of issuing any fractional
shares, Maker shall pay to the holder in cash any remainder resulting after the
number of whole shares is determined as a result of the conversion.

The shares of Common Stock converted by Payee shall be issued in the Payee’s
name and delivered to the Payee by the Maker within ten (10) business days of
Maker’s receipt of the Notice of Conversion. The shares of Common Stock
converted by Payee shall be held by Payee with all the rights and privileges of
a holder of Common Stock and shall be subject to any and all dividends,
distributions, subdivisions, declarations, payments, reclassifications,
combinations, or other actions taken by Maker affecting the Common Stock.

In the event of any transaction affecting Maker, including but not limited to
any recapitalizaton, reorganization, reclassification, consolidation, merger, or
sale of all or substantially all of Maker’s assets, whereby the holders of the
Common Stock shall be entitled to receive cash, stock or any other asset or
benefit in exchange for Common Stock, Maker shall, prior to the consummation of
such transaction, at Payee's sole discretion, make appropriate provisions,
reasonably acceptable to Payee, vesting Payee with all rights and benefits which
Payee would have obtained had Payee fully exercised his conversion rights in the
Common Stock prior to the consummation of the transaction.

The Indebtedness is secured by a first lien on, and security interest in
10,750,000 shares of common stock owned by Maker in Greencell, Inc., a Delaware
public corporation (the “Greencell Stock.”) Upon twenty days written notice to
the Payee, the Maker may sell all or a portion of the Greencell Stock for the
purpose of paying the Indebtedness in full, subject to the approval by the Payee
of terms and conditions for payment in full of the Indebtedness upon the closing
of any such sale of the Greencell Stock. Payee's security rights and interests
are more fully set forth in that certain Pledge and Security Agreement among
Payee and Maker of even date herewith.

 

Maker may prepay the principal balance, or any portion hereof at any time,
without penalty; provided that all accrued interest, fees, and costs shall
remain due and payable. All payments under this Amended Note shall be made by
Maker without defense, set-off or counterclaim in immediately available funds
and delivered to Payee at Payee’s office located at 2450 Oak Industrial Drive,
Grand Rapids, Michigan 49505, or at such other place as shall be designated in
writing by Payee.

 

The liabilities and obligations of Maker hereunder shall be unconditional
without regard to the liability or obligations of any party and shall not be in
any manner affected by any indulgence whatsoever granted or consented to by
Payee, including without limitation, any release of any party, guarantor, or any
collateral, or any extension of time, renewal, waiver of other modification. Any
failure of Payee to exercise any right hereunder shall not be construed as a
waiver of the right to exercise the same or any other right at any time and from
time-to-time thereafter.

 

2

 

 

This Amended Note shall be governed as to its validity, interpretation and
effect by the internal laws of the State of Florida for contracts made and to be
performed within the State of Florida. The terms of this Amended Note may not be
changed or amended orally but only by a writing signed by Payee. In any legal
proceeding involving, directly or indirectly, any matter arising out of or
related to this Amended Note, or the relationship evidenced hereby or thereby,
Maker, and Payee by its acceptance hereof, hereby irrevocably submits to the
jurisdiction of any court in Miami-Dade county in the State of Florida or the
United States District Court for the Southern District of Florida and agrees not
to raise any objection to such jurisdiction or to the laying or maintaining of
the venue of any such proceeding in such county.

 

It shall be an event of default hereunder if: (i) any portion of the
Indebtedness is not paid when due; (ii) Maker breaches any of the warranties or
covenants contained in this Amended Note, or the Pledge and Security Agreement;
(iii) Maker commences a voluntary petition for bankruptcy protection pursuant
tothe United States Bankruptcy Code; or (iv) there shall be commenced against
Maker an involuntary petition for bankruptcy protection pursuant to the United
States Bankruptcy Code and any such proceeding shall remain undismissed for a
period of 60 days. Upon the occurrence of an event of default, the entire
Indebtedness may become, or may be declared to be, due and payable.

 

Maker and endorsers of the Amended Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and herby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

 

The Maker hereby agrees to pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys' fees, incurred by the Payee in the collection of
the Indebtedness evidenced by this Amended Note or in enforcing any of the
rights, powers, remedies, and privileges of the Payee hereunder.  As used in
this Amended Note, the term "attorneys' fees" shall mean reasonable charges and
expenses for legal services rendered to or on behalf of the Payee in connection
with the collection of the Indebtedness evidenced by this Amended Note at any
time whether prior to the commencement of judicial proceedings and/or thereafter
at the trial and/or appellate level and/or in pre- and post judgment or
bankruptcy proceedings

 

If any provision of this Amended Note shall for any reason be held to be invalid
or unenforceable such invalidity or unenforceability shall not affect any other
provision hereof, but this Amended Note shall be construed as if such invalid or
unenforceable provision had never been contained herein.

 

This Amended Note is an amendment and replacement solely of those terms and
conditions of the Prior Note as identified herein. Nothing herein or in any
other document executed in connection herewith shall be construed to constitute
a waiver of any other terms and conditions of the Prior Note. Nothing herein or
in any other document executed in connection herewith shall be construed to
constitute payment or satisfaction of the Prior Note or to release or terminate
any collateral security therefor.

 

3

 

 

IN WITNESS WHEREOF, intending to be legally bound hereby Maker has caused this
Amended Note to be executed and delivered by one of its duly authorized
officers, as an instrument under seal as of the day and year first above
written.



 

GENERAL AUTOMOTIVE COMPANY

 



By: /s/ Daniel Valladao

DANIEL VALLADAO

Chief Executive Officer

4

 

 

 

